UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-6598


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CURTIS DARYLE TINSLEY,

                Defendant – Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.    Jackson L. Kiser, Senior
District Judge. (4:06-cr-00009-JLK-2)


Submitted:   August 20, 2015                 Decided:   August 25, 2015



Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Curtis Daryle Tinsley, Appellant Pro Se. Craig Jon Jacobsen, I,
Assistant  United   States  Attorney,   Roanoke, Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Curtis Daryle Tinsley appeals the district court’s order

denying relief on his 18 U.S.C. § 3582(c)(2) (2012) motion for

sentence reduction.    We have reviewed the record and find no

reversible error.   Accordingly, we affirm for the reasons stated

by the district court.    United States v. Tinsley, No. 4:06-cr-

00009-JLK-2 (W.D. Va. Mar. 23, 2015).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                         AFFIRMED




                                  2